Name: Commission Regulation (EC) No 2589/1999 of 8 December 1999 amending Regulation (EC) No 2424/1999 laying down detailed rules of application for an import tariff quota of dried boneless beef provided for in Council Regulation (EC) No 2249/1999
 Type: Regulation
 Subject Matter: tariff policy;  trade;  animal product;  foodstuff;  Europe
 Date Published: nan

 Avis juridique important|31999R2589Commission Regulation (EC) No 2589/1999 of 8 December 1999 amending Regulation (EC) No 2424/1999 laying down detailed rules of application for an import tariff quota of dried boneless beef provided for in Council Regulation (EC) No 2249/1999 Official Journal L 315 , 09/12/1999 P. 0006 - 0006COMMISSION REGULATION (EC) No 2589/1999of 8 December 1999amending Regulation (EC) No 2424/1999 laying down detailed rules of application for an import tariff quota of dried boneless beef provided for in Council Regulation (EC) No 2249/1999THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2249/1999 of 22 October 1999 opening a Community tariff quota for the import of meat of bovine animals, boneless, dried(1), and in particular Article 2 thereof,Whereas:(1) Commission Regulation (EC) No 2424/1999 of 15 November 1999(2) lays down the detailed rules of application for the import quota provided provided for in Regulation (EC) No 2249/1999; the definition of dried boneless meat as laid down in the former Regulation should be amended to take account of commercial practice; for the same reason the provisions relating to claims for reimbursements of excess customs duties should be amended;(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2424/1999 is amended as follows:1. Article 1(3) is replaced by the following text: "3. Importation under the said quota shall be reserved for dried boneless meat meeting the following definition:'Cuts of meat from haunches of bovine animals aged at least 18 months, with no visible intramuscular fat (3 to 7 %) and a pH of the fresh meat between 5,4 and 6,0; salted, seasoned, pressed, dried only in fresh dry air and developing noble mould (bloom of microscopic fungi). The weight of the finished product is between 41 % and 53 % of the raw material before salting.'"2. The second subparagraph of Article 8(1) is replaced by the following text: "No later than 21 January 2000, the application for repayment shall be made in accordance with Articles 878 to 898 of Commission Regulation (EEC) No 2454/93(3) and shall be accompanied by either a copy of the certificate referred to in the Notice to importers relating to the import of dried meat of bovine animals(4) or a certificate issued by the authority referred to in Annex II certifying that according to available production records the meat concerned meets the definition laid down in Article 1(3)."3. In Article 8(2) and (3) the date of "1 December 1999" shall be replaced by "28 January 2000".Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 275, 26.10.1999, p. 2.(2) OJ L 294, 16.11.1999, p. 13.(3) OJ L 253, 11.10.1993, p. 1.(4) OJ C 266, 21.9.1999, p. 5.